Title: Contract between the Secret Committee and John and Nicholas Brown, 6 February 1776: résumé
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas,Brown, John,Brown, Nicholas
To: 


<Philadelphia, February 6, 1776: The Browns will procure in Europe 10,000 good blankets at approximately 4s. 6d. to 5s. sterling apiece; 9,200 yards of blue and brown broadcloth for uniforms and 800 yards of different colors for facings, most of the cloth, being for privates, at about 4s. sterling per yard and the rest, for officers, at 6s.; ten tons of lead; 250 stands of good arms such as are used by French infantry; and fifty 100-pound barrels of good gunpowder. Gov. Cooke will value the vessels and estimate their hire or the freight to be paid on the goods exported and imported. The Browns are hereby advanced $24,000 for which they will be accountable to the committee. Signed for the Browns by Josiah Hewes, who has their power of attorney, and for the committee by Franklin, John Alsop, Josiah Bartlett, Joseph Hewes, Francis Lewis, and Samuel Ward.>
